Citation Nr: 1034878	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
hepatitis C.  

2.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for a 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania, denying the Veteran's request to reopen his 
previously denied claims.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in June 2010.  A written transcript of this 
hearing has been prepared and incorporated into the evidence of 
record.  


FINDINGS OF FACT

1.  The November 1998 Board decision denying the Veteran's claim 
of entitlement to service connection for hepatitis C was not 
appealed in a timely fashion and is, therefore, final.  

2.  Evidence received since the November 1998 final decision 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hepatitis C.  

3.  Hepatitis C did not manifest during, or as a result of, the 
Veteran's active military service.  

4.  The November 1998 Board decision denying the Veteran's claim 
of entitlement to service connection for a back disability was 
not appealed in a timely fashion and is, therefore, final.  

5.  Evidence received since the November 1998 final decision does 
not raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The November 1998 Board decision denying service connection 
for hepatitis C is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

2.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for hepatitis C is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

3.  The criteria for establishing entitlement to service 
connection for hepatitis C have not been met.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  

4.  The November 1998 Board decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2009).

5.  New and material evidence has not been received and the 
Veteran's claim of entitlement to service connection for a back 
disability remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required to 
look at the bases for the denial in the prior decision and to 
provide the Veteran with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the letters provided to the Veteran in July 2003 
and January 2004 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  The January 2004 letter also provided the Veteran 
with information concerning why the claims were previously 
denied.  Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both timing 
and content.  Adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, VA has obtained the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
records have also been incorporated into the claims file.  VA 
attempted to obtain private hospital reports described by the 
Veteran from 1971.  However, VA was notified in August 1996 that 
records from that time period had been destroyed and were no 
longer available.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA 
examination for his claim of entitlement to service connection 
for hepatitis C.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, no examination is necessary in order to adjudicate 
the claim of entitlement to service connection for hepatitis C 
because there is no evidence to satisfy the second or third 
McLendon criteria discussed above.  Specifically, the evidence 
does not establish that the Veteran suffered from hepatitis 
during active military service, or that an event occurred in 
which he was exposed to hepatitis.  Therefore, a medical 
examination would serve no useful purpose in this case, since the 
requirement of an in-service disease or injury to establish a 
service connection claim cannot be met upon additional 
examination.  The Veteran was not prejudiced by the lack of VA 
examination.

Likewise, no examination is necessary in order to adjudicate the 
Veteran's claim of entitlement to service connection for a 
lumbosacral strain.  According to 38 C.F.R. § 3.159(c)(4)(iii), 
paragraph 3.159(c)(4)(i) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is presented 
or secured.  The Court has interpreted this to mean that VA is 
not required to provide examination or opinions to a claimant who 
attempts to reopen a finally adjudicated claim until new and 
material evidence has been submitted.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 
(Fed. Cir. 2003).  As will be discussed in a subsequent section, 
new and material evidence has not been submitted regarding this 
claim.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Whether New and Material Evidence has been Submitted

Relevant Laws and Regulations

In April 2004, the RO declined the Veteran's request to reopen 
his claims of entitlement to service connection for hepatitis C 
and a lumbosacral strain.  Irrespective of the RO's actions, the 
Board must decide whether the Veteran has submitted new and 
material evidence to reopen these claims.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Hepatitis C

The Veteran's claim of entitlement to service connection for 
hepatitis C was denied in a November 1998 Board decision.  The 
Board denied the Veteran's claim because there was no evidence to 
suggest that the Veteran had ever been diagnosed with hepatitis 
or that it would be related to military service.  Therefore, for 
the evidence to be material in this case, it must address these 
unestablished facts.  

With that having been said, the Board finds that evidence 
received since the November 1998 Board decision is new and 
material.  The Veteran submitted a medical record from December 
1998 noting a history of hepatitis B.  A subsequent VA outpatient 
treatment record from February 2006 notes a history of chronic 
hepatitis C since a blood transfusion following a motor vehicle 
accident in 1971.  Therefore, there is evidence of a current 
disability as well as an opinion relating this disability to 
military service.  As already noted, the credibility of the 
evidence is presumed for the purpose of determining whether new 
and material evidence has been received.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Therefore, evidence submitted by the 
Veteran directly relates to an unestablished fact necessary to 
substantiate his claim.  As such, the claim of entitlement to 
service connection for hepatitis C is reopened.  

Lumbosacral Strain

The Veteran's claim of entitlement to service connection for a 
back disability was denied in a November 1998 Board decision 
because there was no evidence of a back disability until 1994 and 
because there was no medical evidence relating the Veteran's 
current back disability to his military service.  Therefore, for 
the evidence to be material in this case, it must address this 
unestablished fact.  

With that having been said, none of the evidence received since 
the November 1998 Board denial addresses this unestablished fact.  
VA has received a number of medical records demonstrating that 
the Veteran currently suffers from a back disability.  However, 
this issue is not in dispute and was conceded by the Board in its 
November 1998 decision.  Therefore, this does not qualify as new 
and material evidence since it does not relate to an 
unestablished fact necessary to substantiate the claim.  

The Veteran has also provided a great deal of testimony in 
support of his claim, including his June 2010 hearing testimony.  
Essentially, the Veteran has continued to allege that he injured 
his back in an automobile accident in 1971.  However, the Veteran 
essentially provided the same statements in support of his claim 
prior to the November 1998 Board denial.  As such, these 
statements are cumulative of evidence already of record.  

Finally, the Veteran submitted a statement from his brother dated 
August 2003.  According to this statement, the Veteran's brother 
visited him the day after his automobile accident in July 1971 
and witnessed him in traction due to a back injury.  However, 
while this statement supports the Veteran's claim of an 
automobile accident, it does not address an unestablished fact 
necessary to substantiate the Veteran's claim.  The November 1998 
Board decision found that the Veteran's service treatment records 
failed to suggest that the Veteran suffered a back disability 
during military service and that there was no evidence of a 
chronic disability until 1994.  The letter from the Veteran's 
brother does nothing to address this evidentiary deficiency, in 
that the evidence of record still fails to indicate that the 
Veteran suffered a chronic back disability during military 
service.  The record already contained a September 1994 treatment 
record indicating that the Veteran reported suffering a back 
injury during a motor vehicle accident in 1971 that required two 
months of hospitalization.  However, there is no evidence 
demonstrating that the Veteran suffered a chronic disability as a 
result of military service.  Therefore, this evidence does not 
raise a reasonable possibility of substantiating the Veteran's 
claim.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a lumbosacral strain remains closed.

Entitlement to Service Connection for Hepatitis C

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for hepatitis C.  Specifically, the Veteran contends that he was 
in a motor vehicle accident in 1971 that required a blood 
transfusion.  The Veteran is of the opinion that he incurred 
hepatitis C as a result of this blood transfusion.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran's hepatitis C did not manifest 
during, or as a result of, active military service.  As such, 
service connection is not warranted.  

The Veteran's service treatment records are entirely silent as to 
a blood transfusion or a diagnosis of hepatitis.  According to 
the Veteran's February 1971 separation examination, his physical 
evaluation was normal and there was no mention of hepatitis or a 
previous blood transfusion.  The Veteran also reported during his 
separation examination that his medical condition was 
"excellent."  VA attempted to obtain records from the private 
hospital described by the Veteran from 1971.  However, it was 
learned that records from this time period had been destroyed and 
were no longer available.  Therefore, there is no evidence of 
hepatitis or a blood transfusion during the Veteran's military 
service.  

The Veteran's post-service treatment records also fail to suggest 
that the Veteran suffered from hepatitis during, or as a result 
of, active military service.  According to a March 1994 VA 
outpatient treatment record, the Veteran's primary medical 
history was negative and there was no mention of a history of 
hepatitis.  The record also contains a September 1994 VA 
outpatient treatment record in which the Veteran described his 
in-service motor vehicle accident.  The Veteran reported injuring 
his back during a motor vehicle accident in 1971 and being 
hospitalized for 2 months.  There was no mention of a blood 
transfusion or a diagnosis of hepatitis following this accident.  
Finally, the record contains a private treatment record from 
December 1998.  While this record notes a history of hepatitis B, 
there is no mention of hepatitis C or an etiological relationship 
to military service.  

The preponderance of the evidence of record, therefore, 
demonstrates that the Veteran's hepatitis C did not manifest 
during, or as a result of active military service.  There is no 
evidence of hepatitis during military service, or, within 
20 years of the Veteran's separation from active duty.  The Board 
recognizes that the Veteran testified during his June 2010 
hearing that he was told that he suffered from hepatitis while on 
active duty.  However, there was no mention of hepatitis upon 
separation, and the Veteran himself reported that his medical 
condition was excellent.  Therefore, the Board does not find the 
statement regarding an in-service diagnosis of hepatitis to be 
entirely credible.  

Furthermore, the record contains no credible evidence to support 
the contention that the Veteran underwent a blood transfusion 
during active military service.  The Veteran's service treatment 
records are silent regarding such a history.  Likewise, the 
Veteran's post-service treatment records make no mention of a 
prior blood transfusion during military service.  The Veteran 
underwent a VA examination in February 2005, but he made no 
reference to a blood transfusion or a loss of blood during his 
description of his in-service motor vehicle accident.  The Board 
notes that the Veteran's brother reported in an August 2003 
letter that he was told that the Veteran underwent a blood 
transfusion.  However, the Veteran's brother's recitation of what 
he has been told is not credible evidence of an in-service blood 
transfusion.  

The Board recognizes that a number of VA outpatient treatment 
records suggest a long history of hepatitis.  A February 2006 
record notes that the Veteran suffered from hepatitis C since 
having a blood transfusion in 1971.  However, the mere recitation 
of a Veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Veteran's reported 
history does not establish that he underwent an in-service blood 
transfusion, and there is no credible medical evidence to support 
this claim.  

In summary, the evidence of record fails to demonstrate that the 
Veteran suffered from hepatitis during his active military 
service.  In fact, the Veteran himself reported his health to be 
excellent at the time of separation from active duty, calling 
into question the claim that he was diagnosed with hepatitis in 
service.  The record also fails to suggest that the Veteran was 
diagnosed with, or treated for, hepatitis for more than 20 years 
after his separation from active duty.  Finally, the record 
contains no competent evidence relating the Veteran's current 
hepatitis C to active military service.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for hepatitis C must be denied.




ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for hepatitis C is 
reopened.  

The Veteran's claim of entitlement to service connection for 
hepatitis C is denied.  

New and material evidence having not been received, the Veteran's 
claim of entitlement to service connection for a lumbosacral 
strain remains closed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


